DETAILED ACTION
This office action is in response to the application filed on December 11, 2020. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 62/947,684 filed on December 13, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 19, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 - 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirk et al. (US 2013/0100256 A1) referred to as Kirk hereinafter.
Regarding Claim 11, Kirk discloses a method (Fig. 3) for video capture of a subject (Abstract, capturing images an object in a scene), comprising: 
generating depth solve data for the subject (Par. [0005], each active IR stereo module includes a depth map generation module configured to generate a depth map (i.e. depth solve data) for the scene using the disparity map) using data from a first IR camera and a second IR camera (Par. [0049], At block 304, stereo images may be captured from two or more stereo cameras within an active IR stereo module); 
generating projected color data by using data from a color camera to project color onto the depth solve data (Par. [0045] The RGB camera 208 may be utilized to capture a color image (i.e. color data) for the scene by acquiring three different color signals, i.e., red, green, and blue, the output of the RGB camera 208 may provide a useful supplement to a depth map); and 
generating final capture data by merging (Fig. 3, Par. [0053] At block 312, a depth map may be generated using the disparity map from block 310. The depth map may also be computed using traditional stereo techniques, such as the active stereo algorithm discussed with respect to FIG. 1. The depth map may represent a three-dimensional view of a scene) the depth solve data and the projected color data (Par. [0044] FIG. 2 is a schematic 200 of an active IR stereo module 202 that may be used for the generation of a depth map for a scene (i.e. final capture data), where 
wherein the color camera is positioned between the first IR camera and the second IR camera (Fig. 2 illustrates the active IR stereo module 202 positions the color camera 208 between the IR cameras 204 and 206).

Regarding Claim 12, Kirk discloses Claim 11. Kirk further discloses further comprising illuminating the subject using at least one IR light source (Par. [0046] The random IR dot pattern projector 210 (i.e. light source) may be used to project a random IR dot pattern 212 onto a scene 214).

Regarding Claim 13, Kirk discloses Claim 11. Kirk further discloses further comprising at least two more IR cameras and at least one more color camera (Fig. 6, Par. [0057], each of the active IR stereo modules 602 and 604 may consist of two or more stereo cameras 610, 612, 614, and 616 (i.e. two more IR cameras), one or more RGB cameras 618 and 620 (i.e. one more color camera), where an active IR stereo module 202 may include two IR cameras 204 and 206, an RGB camera 208 in Par. [0044]) in groups of three cameras to form a system of nodes (Fig. 6, Par. [0057] system 600 of active IR stereo modules 602 and 604 (i.e. system of nodes)), with each node having two infrared cameras and a color camera (Par. [0057] each active IR stereo module 602 and 604 may include two IR cameras and an RGB camera).

Regarding Claim 14, Kirk discloses Claim 13. Kirk further discloses wherein the final capture data is generated using data from all the cameras (Fig. 7, Par. [0062] At block 708, a depth map for the scene may be generated by each active IR stereo module).

Regarding Claim 15, Kirk discloses Claim 13. Kirk further discloses projecting a laser pattern on the subject (Par. [0046] The random IR dot pattern projector 210 may be used to project a random IR dot pattern 212 (i.e. laser pattern) onto a scene 214). 

Regarding Claim 16, Kirk discloses Claim 15. Kirk further discloses wherein the laser pattern is projected from each camera node position (Fig. 6, Par. [0058] Each of the random IR dot pattern projectors 622 and 624 for the active IR stereo modules 602 and 604 may be used to project a random IR dot pattern 626 onto the scene 608).

Regarding Claim 20, it is drawn to the non-transitory computer-readable storage medium corresponding to the method of using same as claimed in claim11.  Therefore claim 20 corresponds to method claim 11, and is rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1), in view of Gu (US 2006/0210146 A1) referred to as Gu hereinafter.
Regarding Claim 17, Kirk discloses Claim 11. Kirk does not disclose a filter. Therefore, Kirk fails to explicitly disclose each of the first IR camera and the second IR camera includes a filter that removes visible light.
However, Gu teaches each of the first IR camera and the second IR camera includes a filter (Par. [0048], five infrared filters 114 (one on each of stereo cameras 102, 104, 108, and 110) that removes visible light (Par. [0049], infrared filters provides an implementation that does not have a visible illumination on the object being photographed).
References Kirk and Gu are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a filter as suggested by Gu in the invention of Kirk in order to permit all of the images to be taken simultaneously (See Gu, Par. [0049]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1), in view of Gu (US 2006/0210146 A1), and in further view of MLINAR et al. (US 2020/0007853 A1) referred to as MLINAR hereinafter.
Regarding Claim 18, Kirk in view of Gu teaches Claim 17. Kirk in view of Gu fails to explicitly teach the filter is a high-cut filter in the range of 700-715 nm.
However, MLINAR teaches the filter is a high-cut filter in the range of 700-715 nm (Par. [0033], infrared cut-off filter 32 may block all wavelengths in the infrared spectrum (e.g., 700 nm to 1,000 nm (i.e. cuts off is at 700 nm which is in the range of 700-715nm)).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1) in view of Perlman et al. (US 2010/0231692 A1) referred to as Perlman hereinafter.
Regarding Claim 19, Kirk discloses Claim 11. Kirk fails to explicitly teach a background panel configured with an IR blocking paint.
However, Perlman teaches a background panel configured with an IR blocking paint (Par. [0117], phosphor is embedded in silicone or a moldable material such as modeling clay in characters, props and background sets (i.e. background panel) used for stop-motion animation, where the application of makeup, paint, dye or ink on a subject or background in a random pattern that contains a phosphor that is transparent in the visible light spectrum, but is emissive in a non-visible spectrum such as the infrared (IR) or ultraviolet (UV) spectrum).
References Kirk and Perlman are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying an IR blocking paint as suggested by Perlman in the .


Claims 1 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk et al. (US 2013/0100256 A1), and in view of Reinhold (US 2012/0253201 A1) referred to as Reinhold hereinafter.
Regarding Claim 1, Kirk teaches a system for video capture of a subject (Fig. 2, stereo module system 100 captures an object in a scene), comprising: 
a first infrared (IR) camera, for capturing video data of the subject (Par. [0047] The two genlocked IR cameras 204 (i.e. first IR camera) and 206 may be used to capture images of the scene, including the random pattern 212 of IR dots); 
a second IR camera, for capturing the video data of the subject (Par. [0047] The two genlocked IR cameras 204 and 206 (i.e. first IR camera) may be used to capture images of the scene, including the random pattern 212 of IR dots); 
a color camera, for capturing the video data of the subject (Par. [0045] The RGB camera 208 may be utilized to capture a color image for the scene by acquiring three different color signals, i.e., red, green, and blue); 
where the first IR camera, the second IR camera, and the color camera, and where the color camera is positioned between the first IR camera and the second IR camera (Fig. 2 illustrates the active IR stereo module 202 positions the color camera 208 between the IR cameras 204 and 206); 
at least one IR light source for illuminating the subject (Par. [0046] The random IR dot pattern projector 210 may be used to project a random IR dot pattern 212 onto a scene 214); and 
a processor connected to the first IR camera, the second IR camera, and the color camera (Fig.1, processor 102, Par. [0005], a processor configured to handle the processing for multiple active IR stereo modules, where an active IR stereo module may consist of one or more RGB cameras and two or more synchronized stereo IR camera described in Par. [0021]), wherein the processor is configured to: generate depth solve data for the subject (Par. [0005], each active IR stereo module includes a depth map generation module configured to generate a depth map (i.e. depth solve data) for the scene using the disparity map) using data from the first IR camera and the second IR camera (Par. [0049], At block 304, stereo images may be captured from two or more stereo cameras within an active IR stereo module. The stereo cameras may be IR cameras, as discussed above, and may be genlocked to ensure that the stereo cameras are temporally coherent); generate projected color data by using data from the color camera to project color onto the depth solve data (Par. [0045] The RGB camera 208 may be utilized to capture a color image for the scene by acquiring three different color signals, i.e., red, green, and blue, The output of the RGB camera 208 may provide a useful supplement to a depth map); and generate final capture data by merging (Fig. 3, Par. [0053] At block 312, a depth map may be generated using the disparity map from block 310. The depth map may also be computed using traditional stereo techniques, such as the active stereo algorithm discussed with respect to FIG. 1. The depth map may represent a three-dimensional view of a scene) 7’the depth solve data and the projected color data (Par. [0044] FIG. 2 is a schematic 200 of an active IR stereo module 202 that may be used for the generation of a depth map for a scene (i.e. final capture data), where an 
Kirk does not specifically teach the cameras are attached to a post. Therefore, Kirk fails to explicitly teach a post, where the first IR camera, the second IR camera, and the color camera are attached to the post.
However, Reinhold teaches a post, where the first IR camera, the second IR camera, and the color camera are attached to the post (Fig. 2, Par. [0007], The camera bar (i.e. post) suitably has a plurality of cameras mounted thereon, and may include a stereo camera and a color camera, where  the two stereo cameras 201 and 202 of the three camera assemblies operate using near-infrared ("NIR") technology to generate a stereo image as described in Par. [0046]).
References Kirk and Reinhold are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a post for mounting the multiple cameras as suggested by Reinhold in the invention of Kirk in order to provide support for the system's primary image acquisition components (See Reinhold, Par. [0045]).

Regarding Claim 2, Kirk in view of Reinhold teaches Claim 1. Kirk further teaches further comprising: at least two more IR cameras; and at least one more color camera (Fig. 6, Par. [0057], each of the active IR stereo modules 602 and 604 may consist of two or more stereo cameras 610, 612, 614, and 616 (i.e. two more IR cameras), one or more RGB cameras 618 and 620 (i.e. one more color camera), where an active IR stereo module 202 may include two IR cameras 204 and 206, an RGB camera 208 in Par. [0044]).

Regarding Claim 3, Kirk in view of Reinhold teaches Claim 2. Kirk further teaches wherein the cameras are arranged in groups of three cameras to form a system of nodes (Fig. 6, Par. [0057] system 600 of active IR stereo modules 602 and 604 (i.e. system of nodes)), with each node having two infrared cameras and a color camera (Par. [0057] each active IR stereo module 602 and 604 may include two IR cameras and an RGB camera).

Regarding Claim 4, Kirk in view of Reinhold teaches Claim 2. Kirk further teaches wherein the processor uses data from all the cameras to generate the final capture data (Fig. 7, Par. [0062] At block 708, a depth map for the scene may be generated by each active IR stereo module).

Regarding Claim 5, Kirk in view of Reinhold teaches Claim 1. Kirk further teaches further comprising a laser for projecting a laser pattern on the subject (Par. [0046] The random IR dot pattern projector 210 (i.e. laser) may be used to project a random IR dot pattern 212 (i.e. laser pattern) onto a scene 214). Kurt does not specifically teach a laser attached to the post.
However, Reinhold teaches a laser attached to the post for projecting a laser pattern on the subject (Par. [0045], The camera bar is suitably an optical bench that may include at least one or more camera assemblies 201, optionally also 202, and 205, and one or more structured or patterned light projectors 203, 204, 206, and 207 (i.e. laser)).
References Kirk and Reinhold are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would 

Regarding Claim 6, Kirk in view of Reinhold teaches Claim 5. Kirk further teaches further wherein the laser is configured to project from each camera node position (Fig. 6, Par. [0058] Each of the random IR dot pattern projectors 622 and 624 for the active IR stereo modules 602 and 604 may be used to project a random IR dot pattern 626 onto the scene 608).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1), in view of Reinhold (US 2012/0253201 A1), and in further view of Gu (US 2006/0210146 A1) referred to as Gu hereinafter.
Regarding Claim 7, Kirk in view of Reinhold teaches Claim 1. Kirk in view of Reinhold does not teach a filter. Therefore, Kirk in view of Reinhold fails to explicitly teach each of the first IR camera and the second IR camera includes a filter that removes visible light.
However, Gu teaches each of the first IR camera and the second IR camera includes a filter (Par. [0048], five infrared filters 114 (one on each of stereo cameras 102, 104, 108, and 110) that removes visible light (Par. [0049], infrared filters provides an implementation that does not have a visible illumination on the object being photographed).
References Kirk, Reinhold and Gu are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1), in view of Reinhold (US 2012/0253201 A1), in view of Gu (US 2006/0210146 A1), and in further view of MLINAR et al. (US 2020/0007853 A1) referred to as MLINAR hereinafter.
Regarding Claim 8, Kirk in combination with Reinhold and Gu teaches Claim 7. Kirk in combination with Reinhold and Gu fails to explicitly teach the filter is a high-cut filter in the range of 700-715 nm.
However, MLINAR teaches the filter is a high-cut filter in the range of 700-715 nm (Par. [0033], infrared cut-off filter 32 may block all wavelengths in the infrared spectrum (e.g., 700 nm to 1,000 nm (i.e. cuts off is at 700 nm which is in the range of 700-715nm)).
References Kirk, Reinhold, Gu and MLINAR are considered to be analogous art because they relate to imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying a high cut filter at 700 nm as suggested by MLINAR in the inventions of Kirk, Reinhold and Gu in order that infrared light from the scene that is being imaged may be blocked from reaching image sensor and from creating undesirable visual artifacts in the image generated by image sensor (See MLINAR, Par. [0033]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirk (US 2013/0100256 A1), in view of Reinhold (US 2012/0253201 A1), and in further view of Perlman et al. (US 2010/0231692 A1) referred to as Perlman hereinafter.
Regarding Claim 9, Kirk in view of Reinhold teaches Claim 1. While Reinhold teaches as it tracks the subject, the surrounding area is the background, where this surrounding area in turn may then be used to discard background for the next layer of processing (Par. [0254], Kirk in view of Reinhold fails to explicitly teach a background panel configured with an IR blocking paint.
However, Perlman teaches a background panel configured with an IR blocking paint (Par. [0117], phosphor is embedded in silicone or a moldable material such as modeling clay in characters, props and background sets (i.e. background panel) used for stop-motion animation, where the application of makeup, paint, dye or ink on a subject or background in a random pattern that contains a phosphor that is transparent in the visible light spectrum, but is emissive in a non-visible spectrum such as the infrared (IR) or ultraviolet (UV) spectrum).
References Kirk, Reinhold and Perlman are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying an IR blocking paint as suggested by Perlman in the inventions of Kirk and Reinhold in order to use a technique for animated motion pictures or in motion picture special effects (See Perlman, Par. [0117]).

Regarding Claim 10, Kirk in view of Reinhold teaches Claim 1. Kirk in view of Reinhold fails to explicitly teach further comprising an IR pigment applied to the subject.
further comprising an IR pigment applied to the subject (Par. [0020], the application of makeup, paint, dye or ink on a subject in a random pattern that contains a phosphor that is transparent in the visible light spectrum (i.e. IR pigment), but is emissive in a non-visible spectrum such as the infrared (IR) or ultraviolet (UV) spectrum, (Par. [0102]).
References Kirk, Reinhold and Perlman are considered to be analogous art because they relate to multiple imaging devices for generating depth data. Therefore, it would have been obvious that one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize the advantage of further specifying an IR pigment applied to a subject as suggested by Perlman in the inventions of Kirk and Reinhold in order to be visible to certain cameras, but invisible to other cameras (See Perlman, Par. [0020]).

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Wen et al. (US 2019/0253638 A1) teaches a holographic video recording system comprises groups of cameras including infrared cameras and color cameras.
Any inquiry concerning this communication should be directed to SUSAN E HODGES whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Susan E. Hodges/Primary Examiner, Art Unit 2425